UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 12-7605


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

KALVIN MARSHALL,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Henry E. Hudson, District
Judge. (3:02-cr-00225-HEH-2; 3:12-cv-00480-HEH)


Submitted:   January 17, 2013             Decided:   January 22, 2013


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kalvin Marshall,     Appellant Pro Se. David Thomas Maguire,
Assistant United     States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kalvin Marshall seeks to appeal the district court’s

order    construing      his    Fed.       R.    Civ.       P.    60(b)       motion       as   a    28

U.S.C.A. § 2255 (West Supp. 2012) motion and dismissing it as

successive.        The    order       is    not       appealable          unless       a    circuit

justice   or    judge     issues      a    certificate            of    appealability.               28

U.S.C. § 2253(c)(1) (2006); Reid v. Angelone, 369 F.3d 363, 369

(4th Cir. 2004).         A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”     28 U.S.C. § 2253(c)(2) (2006).                             A prisoner satisfies

this    standard    by    demonstrating              that    reasonable         jurists         would

find    both     that     the      district           court’s          assessment          of       his

constitutional       claims      is       debatable          or    wrong       and     that         any

dispositive procedural ruling by the district court is likewise

debatable.         See    Miller-El         v.       Cockrell,          537    U.S.    322,         336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir.2001).                             We have independently

reviewed the record and conclude that Marshall has not made the

requisite      showing.         Accordingly,            we       deny    a     certificate           of

appealability and dismiss the appeal.

            We dispense with oral argument because the facts and

legal    contentions      are    adequately            presented          in    the    materials




                                                 2
before   this   court   and   argument   would   not   aid   the   decisional

process.


                                                                    DISMISSED




                                     3